On the Court’s own motion, a dispensation of this Court’s Rules of Practice for the timely making of a reargument motion is granted (see, 22 NYCRR 500.11 [g] [3]). On the motion for reargument, the matter having been given due and full consideration, the motion is denied on the ground that the Court of Appeals did not overlook or misapprehend any relevant material or legal issue (see, 22 NYCRR 500.11 [g] [1]) with respect to the subject now reiterated on this Court’s decision on the direct appeal of this case (84 NY2d 992 [1994]).